Case 18-20289-beh   Doc 26   Filed 01/02/20   Page 1 of 7
Case 18-20289-beh   Doc 26   Filed 01/02/20   Page 2 of 7
Case 18-20289-beh   Doc 26   Filed 01/02/20   Page 3 of 7
Case 18-20289-beh   Doc 26   Filed 01/02/20   Page 4 of 7
Case 18-20289-beh   Doc 26   Filed 01/02/20   Page 5 of 7
Case 18-20289-beh   Doc 26   Filed 01/02/20   Page 6 of 7
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION

 IN RE:                                             CASE NO. 18-20289-beh

 Ilene Babb                                         CHAPTER 13

 Debtor.                                            JUDGE Beth E. Hanan
                                           /

                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on January 2, 2020, I electronically filed the foregoing
Notice of Mortgage Payment Change with the Clerk of Court by using the CM/ECF system, and
a true and correct copy has been served via CM/ECF or United States Mail to the following
parties:

           Ilene Babb, Debtor
           3327 N 57th St
           Milwaukee, WI 53216-3119

           Richard A. Check, Debtor’s Counsel
           court@richardacheck.com

           Rebecca R. Garcia, Chapter 13 Trustee
           filings@ch13oshkosh.com

           Office of the U.S. Trustee
           ustpregion11.mi.ecf@usdoj.gov

                                                      Respectfully submitted,

                                                      /s/ Jon Lieberman
                                                      Jon Lieberman (OH 0058394)
                                                      Attorney for Secured Creditor
                                                      Sottile & Barile, Attorneys at Law
                                                      394 Wards Corner Road, Suite 180
                                                      Loveland, OH 45140
                                                      Phone: 513.444.4100
                                                      bankruptcy@sottileandbarile.com




                 Case 18-20289-beh       Doc 26    Filed 01/02/20     Page 7 of 7
